DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  The Office Action is in response to the communication filed on 
Claims 1-8 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 3/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent (US 10,356,143 B2 and US 10,382,515 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 was filed after the mailing date of a Final, Notice of Allowance, or Quayle (whichever came first), but on or before the payment of the Issue Fee, and the fee set forth in 37 CFR §1.17(p) and the statement under CFR §1.97(e)(1) are included.  Accordingly, the submission of information disclosure statement is in compliance with the provisions of 37 CFR §1.97(d).
	
Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-8 are allowed as stated in the recent issued NOA.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Van Deventer et al (US 2012/0324520, hereinafter Van), discloses a system for synchronizing a first and second media stream, wherein said first and second media stream are being transmitted by at least one media source in a network via a first and second media path to one or more terminals.
Regarding claims 1, 3, 5 and 7, however, Van does not teach the presently claimed invention that a packet received at the device includes information on a fixed delay, wherein the fixed delay is calculated based on a sum of a forward error correcting (FEC) buffering delay and a maximum transmission delay, also the packet is delivered to an application layer of the receiving device based on a buffer size requirement, wherein the buffer size requirement is estimated based on a maximum bitrate related to the packets and a difference between the maximum transmission delay and a minimum transmission delay.  Therefore Van does not alone or in combination disclose the claim limitation:  estimating a buffer size requirement and a fixed delay; and sending, to a receiving entity in the transmission system, at least one packet for media data, each of the at least one packet including information on the fixed delay, and information on the buffer size requirement for delivering the at least one packet to an application layer of the receiving entity,
wherein the buffer size requirement is estimated based on: a maximum bitrate related to the at least one packet, and a difference between a maximum transmission delay and a minimum transmission delay, and wherein the fixed delay is calculated based on a sum of a forward error correcting (FEC) buffering delay and the maximum transmission delay, if FEC is applied to the at least one packet.
Similarly, the secondary reference, Liu et al (US 2006/0007960) or Grossman (US 2004/0240438), does not remedy the above addressed deficiencies.  The secondary reference does not alone or in combination disclose the claim limitation discussed above.	These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding dependent claims, since they depend on allowable base claims, therefore they are also allowable. 
Additionally the prosecution history of its parent applications help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-8 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474